               Case 2:15-cr-00332-RAJ Document 59 Filed 06/01/20 Page 1 of 1




 1                                                            JUDGE RICHARD A. JONES
 2
 3
 4
 5
                              UNITED STATES DISTRICT COURT
 6
                             WESTERN DISTRICT OF WASHINGTON
 7                                     AT SEATTLE

 8   UNITED STATES OF AMERICA,                  ) No. CR15-332RAJ
                                                )
 9                   Plaintiff,                 ) ORDER GRANTING MOTION
                                                ) TO FILE OVERLENGTH BRIEF
10              v.                              )
                                                )
11   JONATHAN B. WULF,                          )
                                                )
12                   Defendant.                 )
                                                )
13
            Upon the motion of the Defense to file an Overlength Motion for Compassionate
14
     Release in excess of the twelve-page limitation imposed by Local Rule 12(b)(5) of the
15
     Rules of the United States District Court for the Western District of Washington,
16
            IT IS HEREBY ORDERED that the motion (Dkt. #56) is GRANTED and leave
17
     of court is hereby granted for the defendant to file a Motion for Compassionate Release
18
     not to exceed 19 pages.
19
            IT IS SO ORDERED.
20
            DATED this 1st day of June, 2020.
21
22                                                   A
23                                                   The Honorable Richard A. Jones
24                                                   United States District Judge

25
26

                                                               FEDERAL PUBLIC DEFENDER
       ORDER GRANTING MOTION                                      1601 Fifth Avenue, Suite 700
       TO FILE OVERLENGTH BRIEF                                             Seattle, WA 98101
       (Jonathan Wulf; CR15-332RAJ) - 1                                         (206) 553-1100
